Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9-10, with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Status of Claims
Claims 1-8 are currently examination. No claim(s) has/have been cancelled/added/further withdrawn since the Non-Final Office Action of 09 Jul 2020.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US Patent Pub No. 2011/0071382) - hereinafter referred to as Miyazaki (‘382).
Regarding claim 1, Miyazaki (‘382) discloses a device for analyzing images from a magnetic resonance (MR) system (at least Fig. 2), comprising:
at least one hardware processor (computer 32; Fig 3) coupled with a storage system (storage device 36) accessible to the at least one hardware processor ([0048]: computer 32 includes storage device 36); and
a display (display device 34) in communication with the at least one hardware processor ([0048]: computer 32 includes display device 34),

obtain blood flow signals from the plurality of non-contrast MR images ([0063]: acquire a plurality of blood flow images by labeling (tagging) blood flowing into an imaging region under ECG synchronization without using contrast medium);
identify a first spatial segment in which the obtained blood flow signals are below a threshold value corresponding to a first tissue in an organ by analyzing the blood flow signals ([0179]: judging whether or not the signal difference value can be regarded as less than a threshold value corresponding to an ischemia part at each position and by specifying the region where the signal difference value can be regarded as less than the threshold value); and
display on the display at least one of the non-contrast MR images with the first spatial segment highlighted as a highlighted spatial segment (Fig. 17: ischemia (color 1) or infarction (color 2) in myocardium) to indicate that the blood flow signals of the first spatial segment are below the threshold ([0179]: an ischemia area can be distinguishably (identifiably) displayed using a pattern shown in "the color 1 part" in Fig. 17).
Regarding claim 4, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) further discloses:
identify the first spatial segment by comparing the obtained blood flow signals to the threshold ([0179]: judging whether or not the signal difference value can be regarded as less than a threshold value corresponding to an ischemia part at each position and by specifying the region where the signal difference value can be regarded as less than the threshold value).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (‘382)  as applied to claim 1 above, and further in view of Miyazaki et al. (US Patent Pub No. 2014/0050379) - hereinafter referred to as Miyazaki (‘379) - and Xue et al. (US Patent Pub No. 2012/0078085) – hereinafter referred to as Xue.
Regarding claim 2, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) further discloses:
identify a plurality of second spatial segments in each of the plurality of non-contrast MR images (Fig. 17: non-colored areas; [0178]: signal difference value in a normal area is equal to or more than a constant value); and
generate a curve as a function of a parameter indicating time for each second spatial segment (Fig. 15B and 16; [0166]-[0169]: blood signal intensity v. positions in direction of myocardial short axis, wherein traveling behavior of blood in myocardium according to change in BBTI observed as time change of signal intensity in myocardium), the curve indicating blood information in each segment (Fig. 15B and 16; [0166]-[0169]: blood signal intensity v. positions in direction of myocardial short axis).
	Miyazaki (‘382) does not explicitly disclose:
calculating an area under the curve before a treatment to the first spatial segment and calculate an area under the curve after a treatment to the first spatial segment.
In related art of analyzing images from an MR system (Fig. 1), Miyazaki (‘379), however, discloses:
generating curves indicating blood flow in a spatial segment in an organ before and after a treatment (Fig. 6: infarct v. revascularized infarct (treated); [0007] and [0030]-[0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as taught by Miyazaki (‘382) and Miyazaki (‘379), and generating curves indicating blood flow before and after a treatment was well known in the art, as taught by Miyazaki (‘379). One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “distinguish between normal myocardium, ischemic myocardium and infarct myocardium—as well as revascularized infarct (treated) myocardium,” as taught by Miyazaki (‘379) ([0007]).
In related art of analyzing images from an MR system ([0032]), Xue further discloses:
identifying a plurality of segments in each of plurality of MR images ([0037]: method 100 segments myocardium in continuing the processing of MR imaging);
generating a curve as a function of a parameter indicating time for each spatial segment ([0032]: calculate perfusion measures including area under the curve of the perfusion signal for each spatial segment and Fig. 6b and [0036]), the curve indicating blood information in each segment (Fig. 6b and [0036]: perfusion signal intensity across heart region 305); and
calculating an area under the curve ([0032]: calculate perfusion measures including area under the curve of perfusion signal for each segment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) and Miyazaki (‘379) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as taught by Miyazaki (‘382), Miyazaki (‘379), and Xue; generating curves indicating blood flow before and after a treatment was well known in the art, as taught by Miyazaki (‘379); and generating a curve and calculating an area under the curve of each segment was well known in the art, as taught by Xue. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “calculate perfusion measures such as … area under the curve of the perfusion signal for each segment … [to] provide novel processing for cardiac perfusion MR imaging,” as taught by Xue ([0032]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (‘382) as applied to claim 1 above, and further in view of Jao et al. (US Patent Pub No. 2012/0063656) – hereinafter referred to as Jao.
Regarding claim 3, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) further discloses:
obtaining a threshold value corresponding to a peak blood flow in the first tissue in an organ based on analyzing the non-contrast MR images (Fig. 6: 100% MR signal strength in normal tissue; [0030]: normal myocardium has a certain detectable peak flow time).
	Miyazaki (‘382) does not explicitly disclose:
receiving an input from an operator.
	In related art of analyzing images from an MR system (Fig. 6), Jao, however, discloses: 
receiving an input from an operator ([0024]: data point can be computed as a weighted average of pixel intensities within a user defined spatio-temporal window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) and Miyazaki (‘379) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as taught by Miyazaki (‘382), Miyazaki (‘379), and Jao; obtaining a threshold value corresponding to a peak blood flow in the first tissue in an organ based on analyzing the non-contrast MR images was well known in the art, as taught by Miyazaki (‘379); and receiving an input from an operator was well known in the art, as taught by Jao. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “image data (is) resampled and filtered” as defined by a user, as taught by Jao ([0024]).
Claims5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (‘382) as applied to claim 1 above, and further in view of Miyazaki (‘379).
Regarding claims 5-8, Miyazaki (‘382) discloses all limitations of claim 1, as discussed above, and Miyazaki (‘382) discloses:
the hardware processor (computer 32) configured to obtain blood flow signals from the plurality of non-contrast MR images ([0063]: acquire a plurality of blood flow images by labeling (tagging) blood flowing into an imaging region under ECG synchronization without using contrast medium).
	Miyazaki (‘382) does not explicitly disclose:
obtaining a first plurality of blood flow signals corresponding to a region before a treatment procedure to restore blood flow in the region (claims 5-8);
obtaining a second plurality of blood flow signals corresponding to the region after the treatment procedure (claims 6-8);
comparing the first plurality of blood flow signals and the second plurality of blood flow signals (claims 7-8); and
determining that the treatment procedure is successful when the second plurality of blood flow signals indicate that a peak blood flow in the region is greater than a first threshold and a peak time corresponding to the peak blood flow is less than a second threshold (claim 8).
In related art of analyzing images from an MR system (Fig. 1), Miyazaki (‘379), however, discloses:
obtaining a first plurality of blood flow signals corresponding to a region before a treatment procedure to restore blood flow in the region (Fig. 4 and 6: infarct; [0030]-[0036]);
obtaining a second plurality of blood flow signals corresponding to the region after the treatment procedure (Fig. 4 and 6: revascularized infarct (treated); [0030]-[0036]); 
comparing the first plurality of blood flow signals and the second plurality of blood flow signals (Fig. 4 and 6; [0030]: revascularized previously infarct myocardium (i.e., after treatment such as by installation of stents and/or surgical bypass procedures) can be expected to have a yet earlier peak flow time in the temporal domain and possibly a slightly higher peak flow magnitude); and
determining when the second plurality of blood flow signals indicate that a peak blood flow in the region is greater than a first threshold and a peak time corresponding to the peak blood flow is less than a second threshold (Fig. 6; [0030]: revascularized previously infarct myocardium (i.e., after treatment such as by installation of stents and/or surgical bypass procedures) can be expected to have a yet earlier peak flow time in the temporal domain and possibly a slightly higher peak flow magnitude).
It is noted that Miyazaki (‘379) does not explicitly disclose determining a treatment is successful. However, since Miyazaki (‘379) discloses determining when the second plurality of blood flow signals indicate that a peak blood flow in the region is greater than a first threshold and a peak time corresponding to the peak blood flow is less than a second threshold, one of ordinary skill in the art would have found determining that the treatment procedure is successful obvious in view of Miyazaki (‘379)’s disclosure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Miyazaki (‘382) to function as claimed, since analyzing cardiac images from an MR imaging was well known in the art, as taught by Miyazaki (‘382) and Miyazaki (‘379), and obtaining and comparing different blood flow signals corresponding to a region before and after a treatment and determining when one of the blood flow signals indicate a peak blood flow greater than a first threshold and a peak time corresponding to the peak blood flow is less than a second threshold was well known in the art, as taught by Miyazaki (‘379). One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention in part. The motivation for the combination would have been to “distinguish between normal myocardium, ischemic myocardium and infarct myocardium—as well as revascularized infarct (treated) myocardium,” as taught by Miyazaki (‘379) ([0007]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793